Citation Nr: 1533500	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  12-14 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from February 1961 to February 1965 and from September 1990 to April 1991.  He had additional service in the United States Navy Reserve.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

A videoconference hearing was held before the undersigned Veterans Law Judge in June 2015.  A transcript of the hearing is of record.  At the hearing, the Veteran waived his right to have the RO review any evidence that had been submitted after the most recent statement of the case in April 2012.  

Although the Veteran filed a June 2015 notice of disagreement with the denial of entitlement to service connection for tinnitus in the October 2014 rating decision, it appears that the RO is actively processing this issue.  In this regard, the Board notes that the RO sent a letter to the Veteran in July 2015 acknowledging his disagreement and noting that Decision Review Officer will be reviewing the matter. Accordingly, the Board will not remand this appeal for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (noting that the filing of an NOD initiates the appeal process and requires VA to issue an SOC).

This appeal was processed using the Veterans Benefits Management System (VBMS).  The documents in the Virtual VA paperless claims system are either duplicative of the evidence in VBMS or are irrelevant to the present case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

The Veteran was afforded a VA examination in May 2011, and an addendum opinion was provided in July 2011 in connection with his current claim.  The examiner stated that the Veteran's bilateral hearing loss was not related to service because he had normal hearing at separation in 1965 and there were no audiograms of record until 1983 when the Veteran enlisted in the United States Navy Reserve.  The examiner stated that, although high frequency hearing loss was noted in 1983, the Institute of Medicine's study found that there was no scientific evidence for delayed onset noise-induced hearing loss.  The examiner also noted that the Veteran's second period of active duty was from September 1990 to April 1991 and that the hearing tests closest to that time did not show significant threshold shifts.  However, the Board finds that an additional medical opinion is needed as the Veteran subsequently submitted audiograms that were conducted through his employer as early as 1965 and that showed evidence of hearing loss prior to 1983.  

Additionally, there appear to be outstanding, potentially relevant treatment records that should be secured.  Specifically, the Veteran testified at the June 2015 hearing that his hearing aids were issued through the VA healthcare facility in Ann Arbor, Michigan.  As there has been no attempt made to secure any VA treatment records, all outstanding, potentially relevant VA treatment records should be secured.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral hearing loss.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding and relevant VA treatment records, to specifically include from the VA Medical Center in Ann Arbor, Michigan.  

2.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to the July 2011 VA examiner, or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current hearing loss.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the electronic claims file, including the July 2011 VA addendum opinion and the November 2014 private medical opinion.

The Veteran has claimed that he had noise exposure in service from 1961 to 1965 while working on the flight line in the Navy.  

It should be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  

It should also be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including noise exposure and observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that any current hearing loss manifested in or is otherwise related to his military service, including noise exposure therein.  

The examiner should specifically address the private February 1965 audiogram and explain whether it can be determined that the audiogram was conducted using the ISO or the ASA standards.  The examiner should also discuss the significance, if any, between the threshold shifts from the January 1965 audiogram at separation and the February 1965 audiogram.  

The examiner should also address the private audiograms dated in December 1968, January 1971, October 1972, December 1972, October 1973, March 1976, and April 1983 that show evidence of hearing loss as well as the November 1987 service treatment record that indicated that the Veteran's hearing loss may likely have been caused by noise exposure.  

The examiner should be made aware that, for VA purposes, thresholds higher than 20 decibels indicates some degree of hearing loss.  

In addition, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally present or develop in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current hearing loss was caused by noise exposure in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's electronic claims file, or in the alternative, access to the electronic claims file, must be made available to the examiner for review.

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

4.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




